                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DIVISION
                                No. 5:19-CV-00119-FL

 Pamela Joan Griffis,

                        Plaintiff,

 v.                                                                     Order

 Duke Energy Progress,

                        Defendant.


       Plaintiff Pamela Joan Griffis has asked the court to prohibit Defendant Duke Energy

Progress from reconvening her deposition. Griffis claims that she has already been deposed for

the seven-hour period allowed under the Federal Rules. She has also told the court that she may

lose her voice if she is required to provide additional deposition testimony. DEP claims that Griffis

has not given seven hours of testimony under oath and that she previously provided testimony

without any vocal difficulty. DEP also asks that it be given three additional hours of time to depose

Griffis because, it claims, she was evasive during her initial deposition.

       Under the Federal Rules of Civil Procedure, the length of “a deposition is limited to one

day of 7 hours.” Fed. R. Civ. P 30(d)(1). The Advisory Committee Notes explain that “[t]his

limitation contemplates that there will be reasonable breaks during the day for lunch and other

reasons, and that the only time to be counted is the time occupied by the actual deposition.” Id.

2000 Advisory Committee Notes.

       DEP claims that although more than seven hours elapsed from the start of her deposition

until the end, not all of that time was spent on the record. During the course of the deposition, “the

parties took multiple breaks, including but not limited to, allowing Plaintiff to add change to the
parking meter, a long lunch so that Plaintiff could go vote, and an extended break so that Plaintiff

could retrieve documents from her car.” Resp. in Opp. ¶ 1, D.E. 54. Griffis does not materially

dispute these facts.

        What is more, according to DEP, Griffis agreed at the conclusion of her initial deposition

to reconvene and continue her deposition. Griffis does not dispute this assertion. Instead, she

claims that she changed her mind after reviewing the Case Management Order and considering

vocal problems caused by her testimony. DEP asserts that if it knew that Griffis would not allow

her deposition to resume, it would have continued with her deposition on its original date.

        After considering all of these factors, the court believes it is appropriate to allow DEP to

reconvene Griffis’s deposition. The seven-hour limit for depositions only counts time spent on

the record, and DEP has not yet used up all of the time it is entitled to under the Federal Rules.

And the fact that Griffis initially agreed to continue her deposition also weighs heavily in favor of

allowing the deposition to continue. The discovery process is largely managed by the parties and

the court has an incentive to enforce agreements made by the parties to ensure that the process

proceeds efficiently.

        The court does not find Griffis’s claims of potential vocal problems to be a sufficient reason

to preclude her further deposition. Although she has provided the court with the name of a doctor

and information about a practice called vocal pacing, there is nothing before the court (such as a

letter from her doctor) showing that requiring Griffis to sit for additional deposition time would

result in any injury to her.

        The next question the court faces is the length of Griffis’s reconvened deposition. DEP

estimates that it spent about five hours on the record during Griffis’s initial deposition. Yet it seeks

to depose her for three additional hours, which would total more than the seven hours allowed by



                                                   2
the Rules. The additional hour is necessary, DEP claims, because “Plaintiff often refused to

provide a ‘yes’ or ‘no’ response when the question called for such an answer during her deposition

requiring multiple attempts to illicit a response to a question.” Resp. in Opp. ¶ 8.

       The Federal Rules require the court to allow parties additional time beyond the seven-hour

limit to take a deposition if it is “needed to fairly examine the deponent or if the deponent . . .

impedes or delays the examination.” Fed. R. Civ. P. 30(d)(1). The party seeking an order to extend

the deposition must “show good cause to justify such an order.” Id. 2000 Advisory Committee

Notes. After considering the parties’ arguments, the court finds that DEP has not established good

cause to extend the total deposition time to eight hours. Thus, when her deposition reconvenes,

DEP may depose Griffis until the aggregate amount of on-the-record time totals seven hours.

       Griffis also asks the court to terminate the requirement in the Case Management Order

requiring the parties to undertake mediation. She claims that she lacks the funds to pay for a

mediator. DEP does not oppose this request. The court will grant this request and excuse this case

from private mediation. The court may order that the parties participate in a court-hosted

settlement conference in the future.

       Thus, it is ordered that:

       1.      Griffis’s motion is granted in part and denied in part.

       2.      Griffis must attend her reconvened deposition which is currently scheduled for

March 10, 2020 at 3:00 p.m.

       3.      DEP may depose Griffis until she has been on the record for seven hours. Time

taken for breaks and recesses shall not count towards this limit.




                                                 3
       4.      The Case Management Order is amended to remove the requirement that the parties

participate in mediation before April 22, 2020. All other aspects of the Case Management Order

remain in effect.

       5.      Each party shall bear their own costs.


       March 9,
Dated: March 9, 2020
                2020

                                             ______________________________________
                                             ROBERT T. NUMBERS, II
                                             Robert
                                             UNITEDT.STATES
                                                       Numbers,  II
                                                            MAGISTRATE    JUDGE
                                             United States Magistrate Judge




                                                4
